Citation Nr: 1449036	
Decision Date: 11/05/14    Archive Date: 11/10/14

DOCKET NO.  11-24 738	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen the claim of entitlement to service connection for bilateral shoulder disability.

2.  Entitlement to service connection for a cervical spine disability.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to service connection for a left elbow disability.

5.  Entitlement to service connection for a left hip disability.

6.  Entitlement to service connection for bilateral carpal tunnel syndrome.

7.  Entitlement to service connection for a disability manifested by insomnia, blurry vision  and/or dizziness, to include as secondary to service-connected migraine headaches.

8.  Entitlement to service connection for an acquired psychiatric disability, to include as secondary to service-connected disabilities.

9.  Entitlement to service connection for irritable bowel syndrome.

10. Entitlement to service connection for tinnitus.

11.  Entitlement to service connection for periodontal disease for VA compensation and out-patient treatment purposes.

12.  Entitlement to an initial disability rating in excess of 30 percent for service-connected migraines.

13.  Entitlement to an increased disability rating for service-connected fibromyalgia, currently evaluated as 20 percent disabling.

14.  Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Veteran represented by:	Colin E. Kemmerly, Esq.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel

INTRODUCTION

The Veteran served on active duty from October 1989 to June 1999, with a prior period of active duty for training (ACDUTRA) from August 1987 to December 1987.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions dated November 2007, April 2009, June 2009, and July 2011 of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.

In March 2014, the Veteran presented sworn testimony during a personal hearing in Montgomery, Alabama, which was chaired by the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the Veteran's VA claims file.

A statement of the case (SOC) was issued as to these matters in January 2014 regarding claims for an increased disability rating for patellofemoral syndrome of the left knee, entitlement to a temporary total evaluation for the service-connected left knee disability, and entitlement to service connection for obstructive sleep apnea and chronic fatigue syndrome.  At the March 2014 Board hearing, it was indicated that a substantive appeal was filed regarding these matters, but a review of the record does not reveal that a timely substantive appeal was filed.  See 38 C.F.R. § 20.200 (2013) (An appeal consists of a timely filed notice of disagreement in writing and after a statement of the case has been furnished, a timely filed substantive appeal.).  To the extent the appellant is seeking to reopen these claims, they are referred to the originating agency for appropriate action.

In April 2014, the Veteran, through her attorney, submitted additional evidence, including her complete Social Security Administration (SSA) records, directly to the Board.  At that time, the Veteran also submitted a written waiver of local consideration of this evidence; this waiver is contained in the VA claims file.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2013).

The issue of entitlement to service connection for bilateral shoulder disability is being reopened herein.  The underlying issue of service connection, as well as, all of the other issues on appeal are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  The Veteran will be notified if further action on her part is required.


FINDINGS OF FACT

1.  In an unappealed June 2005 rating decision, the RO denied the Veteran's claim of entitlement to service connection for bilateral shoulder disability.

2.  Additional evidence received since the June 2005 rating decision, and considered with the record as a whole, is neither cumulative nor redundant as to the issue of entitlement to service connection for bilateral shoulder disability, and it raises a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The June 2005 rating decision, which denied service connection for bilateral shoulder disability, is final.  38 U.S.C.A. §§ 7105 (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2013).

2.  The evidence received since the June 2005 rating decision is new and material as to the issue of service connection for bilateral shoulder disability, and that claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2013).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Veterans Claims Assistance Act of 2000 (VCAA)

Upon receipt of a substantially complete application for benefits, VA must notify the claimant of what information or evidence is needed in order to substantiate the claim and it must assist the claimant by making reasonable efforts to get the evidence needed.  38 U.S.C.A. §§ 5103(a), 5103A; 38 C.F.R. § 3.159(b); see Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  The notice required must be provided to the claimant before the initial unfavorable decision on a claim for VA benefits and must (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence that claimant is expected to provide.

With respect to the bilateral shoulder disability claim, the Board has considered the legislation regarding VA's duty to notify and to assist claimants and finds that, given the favorable action taken herein with regard to the issue of whether new and material evidence has been received sufficient to reopen the previously denied claim for service connection for bilateral shoulder disability, no further discussion of the VCAA requirements is required with respect to that issue.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992).

II.  Claim to reopen

By a June 2005 decision, the RO denied the Veteran's claim of service connection for bilateral shoulder disability because the evidence did not show that the Veteran was currently diagnosed with disabilities of the right or left shoulders.  Notice of the denial was sent to the Veteran and she filed a notice of disagreement as to the denial in June 2005.  A statement of the case (SOC) was issued in December 2006.  However, the Veteran did not perfect her appeal and the June 2005 decision became final.  38 U.S.C.A. § 7015; 38 C.F.R. §§ 3.104, 20.302, 20.1103.

Despite the finality of a prior adverse decision, a claim will be reopened and the former disposition reviewed if new and material evidence is furnished with respect to the claim that has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. §§ 3.156(a), 20.1100, 20.1105.

Where service connection for a disability has been denied in a final decision, a subsequent claim for service connection for that disability may be considered on the merits only if new and material evidence has been received since the time of the prior adjudication.  The Board must consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).  If the Board finds that no such evidence has been offered, that is where the analysis must end, and what the RO may have determined in that regard is irrelevant.  See Barnett, supra.  Further analysis, beyond consideration of whether the evidence received is new and material, is neither required nor permitted.  Id. at 1384; see also Butler v. Brown, 9 Vet. App. 167, 171 (1996).

For applications filed after August 29, 2001, as was the application to reopen the claim in this case, new evidence means evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  See 38 C.F.R. § 3.156(a) (2013).

In order to reopen a previously and finally disallowed claim, there must be new and material evidence presented or secured since the time that the claim was finally disallowed on any basis.  See Evans v. Browns, 9 Vet. App. 273 (1996).  When determining whether the claim should be reopened, the credibility of the newly submitted evidence is presumed.  See Justus v. Principi, 3 Vet. App. 510 (1992).

The relevant evidence of record at the time of the June 2005 rating decision consisted of the service treatment records (STRs), private treatment records, VA examination reports dated in August 1999 and September 1999, and the Veteran's claim.  The STRs documented in-service treatment for complaints of painful shoulders in an October 1993 periodic examination, as well as, right shoulder pain in January 1995 and February 1995.  In October 1995, the Veteran was treated for left shoulder pain of uncertain etiology.  She was diagnosed with left rotator cuff impingement.  In a June 1998 Report of Medical History for the Medical Evaluation Board, the Veteran indicated that she did experience 'painful or trick shoulder or elbow.'

Relevant evidence received since the June 2005 denial includes, in pertinent part, private treatment records, which show that the Veteran was diagnosed with left impingement syndrome in April 2002 and underwent arthroscopic surgery for left subacromial decompensation and arthroscopic rotator cuff repair in July 2004.  With respect to the right shoulder, private treatment records document a diagnosis of impingement status-post right shoulder dislocation in June 2003 and August 2003.  The Veteran underwent arthroscopic surgery for right subacromial decompensation with repair of rotator cuff tear in August 2003.  Moreover, the February 2009 VA examiner confirmed a diagnosis of bilateral shoulder disability status-post rotator cuff repair.

Of note, the Veteran has submitted a September 2011 letter from Ms. A.C., R.N., who opined that the Veteran's right and left shoulder disabilities were not likely due to her military service.  Although this evidence is new, it is unfavorable to the bilateral shoulder disability claim and thus does not provide a basis for reopening it.  See Villalobos v. Principi, 3 Vet. App. 450 (1992) (evidence that is unfavorable to a claimant is not new and material).

Crucially, the medical evidence documenting the Veteran's current diagnoses of right and left shoulder disabilities is new, as this evidence was not of record at the time of the last final denial.  This evidence is also material because it relates to unestablished facts necessary to substantiate the claim.  As a result, the Board finds that the newly added evidence, which is presumed credible, see Justus, supra, constitutes new and material evidence.  Accordingly, the claim of service connection for bilateral shoulder disability is reopened.  See 38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).


ORDER

New and material evidence sufficient to reopen a claim of service connection for bilateral shoulder disability having been received, the appeal is granted to this extent.


REMAND

After having considered the matter, and for reasons expressed immediately below, the Board finds that further development is required before the claims may be finally adjudicated.

The Veteran asserts that she suffers from disabilities of the shoulders, left elbow, left hip, cervical spine and lumbar spine as a result of her military service.  See, e.g., the Board hearing transcript dated March 2014.  She also asserts entitlement to service connection for bilateral carpal tunnel syndrome, irritable bowel syndrome, tinnitus, an acquired psychiatric disability, and a disability manifested by insomnia blurry vision, and/or dizziness.  Generally, service connection requires (1) the existence of a present disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

As noted above, the Veteran is currently diagnosed with disabilities of the right and left shoulders.  See, e.g., the VA examination report dated February 2009.  Her reports of bilateral shoulder symptomatology were also well-documented in her STRs.  See the STRs dated October 1993, December 1994, October 1995, May 1996, June 1998, and May 1999.

With respect to the left elbow and left hip, post-service treatment records document a diagnosis of left lateral epicondylitis and trochanteric bursitis.  See, e.g., the private magnetic resonance imaging (MRI) report dated November 2009, the private treatment record dated March 2010, & the VA treatment record dated February 2007.  As to in-service injury, the Veteran testified that she incurred left elbow and hip injuries during her active duty service.  See, e.g., the March 2014 Board hearing transcript.  To this end, in the June 1998 Report of Medical History, associated with the Medical Evaluation Board, she indicated that she suffers from 'painful or trick shoulder or elbow.'  STRs documented a "fixed L5-S1 joint."  See the STR dated May 1996.

As to the cervical and lumbar spine disabilities, it is undisputed that the Veteran is currently diagnosed with degenerative disc disease (DDD) of the cervical and lumbar spine.  See, e.g., the VA examination report dated February 2009 & the VA treatment record dated May 2011.  Moreover, the STRs contain numerous notations of neck and back symptomatology.  See, e.g., the STRs dated November 1989, April 1990, May 1990, December 1990, October 1992, April 1993, November 1994, July 1995, May 1996, June 1997, February 1998, June 1998, August 1998, and January 1999.

Additionally, the evidence of record clearly documents a continuing diagnosis of carpal tunnel syndrome.  See the VA treatment records dated February 2007 & March 2009.  Of note, the Veteran's STRs document a June 1998 complaint of paresthesia in the hands.

As to the claimed irritable bowel syndrome, the August 1999 VA examination report documented a diagnosis of chronic constipation and dyspepsia and/or gastroesophageal reflux disease (GERD).  In addition, the Veteran's VA 'problem list' notes a continuing diagnosis of incontinence.  See, e.g., the VA treatment record dated April 2011.  With respect to in-service disease, the Veteran's STRs document complaints of gastrointestinal problems in August 1998, as well as, a diagnosis of irritable bowel syndrome in November 1998 and February 1999.

With respect to the claimed tinnitus, the Veteran is competent to report that she currently experiences ringing in her ears.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007), 492 F.3d at 1376-77 (lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a lay person is competent to identify the medical condition, (2) the lay person is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional).  

As to the claimed psychiatric disorder, VA treatment records document diagnoses including depressive disorder, not otherwise specified (NOS), and adjustment disorder.  See, e.g., the VA treatment records dated August 2009 & November 2009.  The Veteran's STRs included a February 1997 notation that she was complaining of depression after a failed relationship.  Moreover, in the June 1998 Report of Medical History, the Veteran indicated that she experienced 'depression or excessive worry.'  The Board additionally notes that, in a September 2011 report, Ms. A.C., R.N., indicated that it is more likely than not that the Veteran's depression is the result of her service-connected disabilities including fibromyalgia, migraine headaches, and knee pain.  However, in providing her opinion, Ms. A.C. indicated that "[o]ne cannot determine with certainty what caused the Veteran's depression," however, she indicated that she was basing her conclusion on the relationship between depression and pain, as well as the Veteran's long history of pain.  This opinion is admittedly speculative and the abbreviated rationale provided by Ms. A.C. is largely nonspecific as to the Veteran's psychological complaints.   See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence); see also Jones v. Shinseki, 23 Vet. App. 382 (2010) (holding that in order to rely upon a statement that an opinion cannot be provided without resorting to mere speculation, it must be clear that the procurable and assembled data was fully considered and the basis for the opinion must be provided by the examiner or apparent upon a review of the record).

In sum, there remain questions as to current diagnoses and etiology of the claimed left elbow, left hip, bilateral shoulder, bilateral carpal tunnel syndrome, cervical spine, lumbar spine, insomnia, blurred vision and dizziness, tinnitus, irritable bowel syndrome, and psychiatric disabilities.  The Board notes that the Veteran has not been afforded VA examinations with respect to these disabilities.  A remand for appropriate VA examinations should therefore be accomplished in order to address these outstanding questions.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim) and Colvin v. Derwinski, 1 Vet. App. 191, 195 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Accordingly, upon remand, the Veteran should be afforded VA examinations to address the outstanding questions of diagnoses and nexus pertaining to the pending claims.

The Veteran also asserts entitlement to service connection for periodontal disease.  Under the holding in Mays v. Brown, 5 Vet. App. 302, 306 (1993), a claim for service connection is also considered a claim for VA outpatient dental treatment.  See also Douglas v. Derwinski, 2 Vet. App. 435, 440 (1992) (en banc) (holding that the Board is required to consider a Veteran's claim under all applicable provisions of law and regulation whether or not the claimant specifically raises the applicable provision); Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Disability compensation may be provided for certain specified types of service-connected dental disorders.  VA compensation is only available for certain types of dental and oral conditions listed under 38 C.F.R. § 4.150.  The types of dental conditions covered are:  loss of teeth due to bone loss of the body of the maxilla or the mandible due to trauma or disease such as osteomyelitis, but not periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a) (2013).  Otherwise, a veteran may be entitled to service connection for dental conditions including treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal (i.e., gum) disease, for the sole purposes of receiving VA outpatient dental services and treatment, if certain criteria are met.  See 38 U.S.C.A. § 1712 (West 2002); 38 C.F.R. §§ 3.381, 17.161 (2013).

In this case, the Veteran claims service connection for periodontal disease to include bleeding gums.  As noted above, VA compensation is not available for periodontal disease.  See 38 C.F.R. §§ 4.150, Diagnostic Code 9913; 17.161(a).  However, the Veteran's contentions of current dental disability are somewhat unclear.  To this end, the Board recognizes that the Veteran has not been provided with VCAA notice pertinent to her dental disability claim; in particular, she has not been notified of the evidence necessary to sustain a claim of entitlement to service connection for a dental disability for VA compensation or treatment purposes.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 3.159(b)(1) & Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007) (holding that any error by VA in providing the notice required by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)(1) is presumed prejudicial).  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand this issue to accord the agency of original jurisdiction the opportunity to provide the Veteran with adequate VCAA notice as to her claim.

Moreover, a review of the claims file, demonstrates that the Veteran's service dental records have not been obtained.  Unfortunately, there is no indication in the record that the AOJ attempted to obtain the Veteran's dental STRs.  Accordingly, remand of this issue is necessary in order for the AOJ to undertake the appropriate development.

In addition, the Board notes that the Veteran has not been afforded a VA examination as to her dental claim.  As such, a VA examination is necessary to determine whether the Veteran has a dental disability for which compensation may be paid and that is related to her military service.  See Charles v. Principi, 16 Vet. App. 370 (2002); see also 38 C.F.R. § 3.159(c)(4) (2013) (a medical examination or opinion is necessary if the information and evidence of record does not contain sufficient competent medical evidence to decide the claim); see also Colvin v. Derwinski, 1 Vet. App. 191, 175 (1999) (the Board is prohibited from exercising its own independent judgment to resolve medical questions).  Upon remand, the examiner should address whether the Veteran has a dental disability that is due to her military service.

With respect to the service-connected migraine headaches and fibromyalgia, the Veteran was most recently afforded VA examinations in January 2011, February 2009, and October 2010, respectively.  At the March 2014 Board hearing, she asserted that her headaches and fibromyalgia are worse than was described in the VA examination reports and have progressively increased in severity.  The evidence of record is therefore lacking with regard to the current severity of the service-connected migraine headaches and fibromyalgia.  Thus, to ensure that the record reflects the current extent of these disabilities, examinations, with findings responsive to the pertinent rating criteria, are needed.  See VAOPGCPREC 11-95 (April 7, 1995); Snuffer v. Gober, 10 Vet. App. 400 (1997); Green v. Derwinski, 1 Vet. App. 121, 124 (1991) (VA has a duty to provide the veteran with a thorough and contemporaneous medical examination); Caffrey v. Brown, 6 Vet. App. 377, 381 (1994) (an examination too remote for rating purposes cannot be considered "contemporaneous").

Additionally, a review of the claims file demonstrates that the Veteran previously received vocational rehabilitation benefits.  Currently, her vocational rehabilitation records are not associated with her claims file.  An effort should therefore be made to obtain these records.

The Veteran's claim of entitlement to a TDIU is inextricably intertwined with the claims that are being remanded herein.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two or more issues are inextricably intertwined if one claim could have significant impact on the other).  Therefore, the Board will defer consideration of the TDIU claim.

Also, on remand, any pertinent records of ongoing treatment should be obtained.  38 U.S.C.A. § 5103A(c) (West 2002).  See Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency and must be obtained if pertinent).
Accordingly, the case is REMANDED for the following action:

1. The AOJ should provide the Veteran with a VCAA letter containing proper notice that specifically informs her of the evidentiary requirements for establishing a service connection for a dental disability for VA compensation and treatment purposes.  The Veteran should also be notified of the evidentiary requirements for secondary service connection.

2. After obtaining the appropriate release of information forms where necessary, procure any records of outstanding treatment that the Veteran has recently received.  The Board is particularly interested in records of any pertinent treatment or evaluation that the Veteran may have received at a VA health care facility since June 2011.  All such available documents should be associated with the claims file.

3. Contact the appropriate records custodians in order to obtain the Veteran's dental service treatment records.  Any response should be associated with the Veteran's claims file.  If said records cannot be obtained, provide the Veteran with specific notice of the unavailability of these records pursuant to 38 C.F.R. § 3.159(e)(1).  All such available records should be associated with the Veteran's claims file.

4. Take the appropriate steps to obtain and associate with the claims file the Veteran's vocational rehabilitation folder.

5. Thereafter, schedule the Veteran for a VA examination to determine the nature and etiology of any currently diagnosed disabilities of the bilateral shoulders, left elbow, cervical and lumbar spine, and left hip, as well as, carpal tunnel syndrome, tinnitus, and irritable bowel syndrome.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.  The examiner should elicit from the Veteran a detailed account of any instances of in-service and post-military disabilities of the bilateral shoulders, left elbow, cervical and lumbar spine, and left hip, as well as, carpal tunnel syndrome, tinnitus, and irritable bowel syndrome symptomatology.

The examiner should then provide an opinion as to whether it is at least as likely as not (i.e., at least a 50 percent probability) that any current disabilities of the bilateral shoulders, left elbow, cervical and lumbar spine, and left hip, as well as, carpal tunnel syndrome, tinnitus, and irritable bowel syndrome had their clinical onset during the Veteran's active duty or are otherwise related to such service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

6. Thereafter, arrange for the Veteran to be scheduled for a VA psychiatric examination to determine the existence, nature, and etiology of any current chronic psychiatric disorder.  The claims file must be made available to the examiner for review.  After examination and review of the claims file, the examiner should address the following:

The VA examiner should render an opinion as to whether it is at least as likely as not that any currently diagnosed acquired psychiatric had its clinical onset in service or is otherwise related to the Veteran's military service.  In answering this question, the examiner should address the Veteran's competent reports regarding the frequency and severity of her psychiatric symptoms since service.

The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed psychiatric disorder was caused or aggravated (permanently worsened beyond natural progression) by the service-connected disabilities.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

7. Schedule the Veteran for a VA dental examination with a medical professional of appropriate expertise to determine the nature and etiology of any current dental disorder to include periodontal disease.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All pertinent testing deemed necessary should be accomplished, and the results of any such studies should be included in the examination report.

The examiner should identify all current dental disorders.  The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater likelihood) that each diagnosed dental disease had its onset in service and if so, if it was due to osteomyelitis, bone injury or other dental trauma, to include the Veteran's claimed in-service injury.  In answering this question, the examiner should obtain from the Veteran a complete medical history to include information concerning the onset of symptoms.  The examiner should provide medical reasons for accepting or rejecting the Veteran's statements of continued symptoms since service.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

8. Schedule the Veteran for a VA examination for the purpose of determining the current severity of her service-connected migraine headaches.  The examiner should also address the Veteran's claim of entitlement to service connection for a disability manifested by insomnia, blurred vision and dizziness.  The claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner should provide a detailed account of all manifestations of the service-connected migraine headaches found to be present.  The examiner should then render an opinion regarding the frequency of the Veteran's headaches, and how often these headaches could be described as "prostrating."  Also, the examiner should opine as to the effect of this service-connected disability on the Veteran's ability to obtain and to maintain gainful employment.

The examiner should also either diagnose or rule out a disability manifested by dizziness, blurred vision and insomnia.  If any such disability is diagnosed, the examiner should provide an opinion as to whether it is at least as likely as not that any disability manifested by dizziness, blurred vision and insomnia had its clinical onset in service or is otherwise related to the Veteran's military service.  The examiner should also address whether it is at least as likely as not (i.e., at least a 50 percent probability) that the diagnosed disability manifested by dizziness, blurred vision, and insomnia was caused or aggravated (permanently worsened beyond natural progression) by the service-connected disabilities to include migraine headaches.

A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

9. The Veteran should be afforded a VA fibromyalgia examination to determine the current severity of this disability.  All indicated tests and studies should be conducted.  The claims file should be made available to the examiner for review before the examination.  The examination report must specifically address the rating criteria necessary to evaluate service-connected fibromyalgia.  Specifically, the examiner should state whether or not the Veteran's symptoms are episodic, with exacerbations often precipitated by environmental or emotional stress or by overexertion, but that are present for more than one-third of the time, or if the symptoms are constant or nearly so, and refractory to therapy.  It should be noted whether there are widespread musculoskeletal pain and tender points.

The examiner should also address the impact of the service-connected fibromyalgia upon the Veteran's industrial activities including her ability to obtain and maintain substantially gainful employment.
A complete rationale should be given for all opinions and conclusions expressed.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones, supra.

10. Thereafter, readjudicate the claims on appeal.  If any benefit sought remains denied, a supplemental statement of the case should be issued to the Veteran and her attorney, and an appropriate period of time should be allowed for response before the case is returned to the Board.

No action is required of the Veteran until she is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of her claims.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


